Per curiam, Betts, J.
A libel was filed in this court April 13, 1864, against the above named steamship, charging a tortious collision by her against the vessel of the libellants, the Mary C. Town. The claimants of the steamship filed eleven special exceptions against the sufficiency of the libel in point of law. The libellants obtained the leave of the court to amend their libel in respect to three of these special exceptions, and the case was heard before the court between the parties on the pertinency and validity of the remaining exceptions. The steamer was arrested within this district. The collision occurred upon the Potomac river, between two vessels navigating those waters, and the gist of the three first exceptions, therefore, denies the jurisdiction of the court in the case.
If the practice of the local courts justifies that construction of the law, or stated rules of the court, it is clearly erroneous. Cases for maritime torts committed upon navigable waters, are' cognizable in the admiralty within any district where the vessel may be apprehended. (Jackson agt. Steamer Magnolia, 20 How. U. S. R. 296; Nelson agt. Leland, 22 Id. 48 ; The Propeller Commerce, 1 Black’s R. 574.)
The other points of exception embrace matters which are sufficiently explicit and certain to a common intendment, or are appropriately subjects of proof, and need not be set out upon the pleadings.
Exceptions overruled, with costs to be taxed.